161 N.W.2d 293 (1968)
Charles COX and Grace Cox, Appellants,
v.
WRIGHT-HENNEPIN COOPERATIVE ELECTRIC ASSOCIATION,
Frank Thies and Elmer Thies, Respondents.
No. 41081.
Supreme Court of Minnesota.
August 16, 1968.
Meagher, Geer, Markham & Anderson, and O. C. Adamson, II, Minneapolis, for appellant.
William E. Crowder, Gerald H. Hanratty and Clarence O. Johnson, Minneapolis, for Charles Cox and Grace Cox.
Stringer, Donnelly & Sharood, St. Paul, for Frank Thies.
Drake & Drake and John W. Simpson, Minneapolis, for Elmer Thies.

OPINION
PER CURIAM.
Appeal from an order of the district court vacating a judgment in an action for personal injury brought by Charles Cox and Grace Cox against Frank Thies, Elmer Thies, and Wright-Hennepin Cooperative Electric Association.
During the trial, which commenced in February 1967, the trial court directed a verdict in favor of the cooperative electric association at the close of the evidence produced by plaintiffs. On May 19, 1967, the trial court, finding that the district court file did not show the directed verdict, ordered that the action be dismissed with prejudice and on the merits as to the cooperative electric association and that judgment be entered accordingly. On May 22, 1967, judgment was so entered in the office of the clerk of the District Court of Hennepin County. The time for appeal from this judgment expired on August 20, 1967. On September 18, 1967, the district court vacated the judgment of May 22 for the apparent purpose of permitting an extension of the time for a review of its May 19th order.
The order of the district court vacating the judgment was not authorized under the circumstances of this case and is, therefore, reversed. Tombs v. Ashworth, 255 Minn. 55, 95 N.W.2d 423; Eisenberg v. State Farm Mutual Automobile Ins. Co., 270 Minn. 487, 134 N.W.2d 144.
Reversed.